Citation Nr: 0308370	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  02-05 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service 
connection for a skin disease.

2.	Entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from August 1962 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied entitlement to service 
connection for a skin disease, and from a May 2001 decision 
that denied entitlement to service connection for PTSD.  

The Board undertook additional development on the issue of 
entitlement to service connection for PTSD pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  That 
regulation has been invalidated.  Disabled American Veterans 
v. Principi, No. 02-7304 (Fed. Cir. May 1, 2003).  However, 
since this decision represents a full grant of the benefit 
sought with regard to that issue, the Board is proceeding 
with its decision.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.

2.  The veteran's current skin disease is not related to a 
disease or injury in service including Agent Orange exposure. 

3.  The veteran has a current diagnosis of PTSD that is based 
on a combat-related stressor in service.

4.  The veteran engaged in combat with the enemy during 
service in Vietnam.



CONCLUSIONS OF LAW

1.  A skin disease was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2002).

2.  PTSD was incurred as a result of service.  38 U.S.C.A. §§ 
1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In addition, regulations implementing the 
VCAA were published at 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2002).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran was notified of the 
requirements for the benefits sought on appeal, the evidence 
necessary to substantiate his claims, and the basis of the 
RO's decisions with respect to his claims.  

With respect to the veteran's skin disease claim, the Board 
notes that in a letter dated March 2001, the veteran was 
informed of the evidence needed to substantiate his claim and 
of the evidence he was responsible for obtaining.  The 
veteran was afforded a VA examination that was completed in 
June 1998. 

With respect to the PTSD claim, when there is extensive 
factual development in a case, and there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, VCAA does not apply.  
Wensch v. Principi, 15 Vet. App. 362 (2001); Dela Cruz; see 
also 38 U.S.C.A. § 5103A(a)(2) (Secretary is not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
Since the Board is allowing the appeal at issue in this 
decision, the appellant does not require further assistance 
to substantiate his claim, and the VCAA does not apply.  The 
Board will address the merits of the veteran's claim.

In sum, VA has thereby met its obligations to notify the 
veteran of the evidence needed to substantiate his claims and 
of whom was responsible for obtaining what evidence. Charles 
v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has not submitted or 
requested that the RO obtain additional medical evidence, and 
the Board is not aware of any such evidence.

Factual Background

Skin Disease

The veteran's service medical records show that he was 
treated for a skin condition in February 1962.  The diagnosis 
was urticaria of unknown etiology.  He was prescribed 
Benadryl.  In January 1964, he veteran received treatment for 
a wart on the right elbow.  In April 1966, he complained of a 
painful boil at the lower abdomen that was drained.  One 
month later it was noted to be healing well.  

An August 1976 notation in a private clinical report shows 
that the veteran complained of a skin rash that was assessed 
to be tinea cruris.  In May 1977, he was seen for a cyst on 
the groin that was drained and referred for a surgical 
consultation.  

At a hearing before a hearing officer at the RO in August 
1995, the veteran testified that his claimed skin disease was 
related to service and exposure to Agent Orange.  He observed 
dry peeling skin and some cracking on the hands, feet, and 
groin areas.  At the time of his testimony, the veteran's 
undiagnosed claimed skin condition was unaffected by use of 
creams and other medications.  The veteran testified that his 
skin rash did not appear while he was in service, but erupted 
about five years after he was discharged.  He asserted that 
nothing in the veteran's civilian employment could have posed 
an occupational hazard that could have caused his skin 
condition.  

In June 1998, the veteran was medically examined for VA 
purposes.  A skin diseases examination report noted the 
examiner's observation of erythematous macules without much 
scale, predominantly on the trunk, anterior and posterior 
aspects.  In the buttock area, there were scaly erythematous 
plaques with advancing borders and clearing centers.  The 
examiner's assessment was tinea versicolor of the trunk and 
tine cruris.  The examiner opined that those skin conditions 
were not related to Agent Orange exposure.  The examiner 
reported that he had seen many patients with these entities 
who have never been to Vietnam and were never exposed to 
Agent Orange. 

VA Medical Center outpatient treatment reports from March 
2002 to February 2000 pertain to the veteran's PTSD and 
primary care for his stroke-related medical conditions 
including speech pathology, hypercholesterolemia, spastic 
bladder, and health maintenance to screen for colon cancer.  
In a emergency care center note dated December 2000, the 
veteran's history of tinea infection on his hand was 
reported.  

PSTD

The veteran's Form DD-214 reflects that he served two tours 
in Vietnam as a helicopter mechanic and gunner.  He received 
service decorations to include, among others, the Purple 
Heart, Bronze Star Medal, and Combat Crewman Badge.  

The veteran's service medical records are negative for any 
complaint or diagnosis of any psychiatric condition.  
Clinical records from February 1966 indicate the veteran had 
surgery for a shrapnel would to the scrotum. 

VA Medical Center (VAMC) treatment records dated from July 
through November 1994 reflect that the veteran had a 
cardiovascular accident (CVA) in February 1992.  The veteran 
suffered from right hemiparesis and aphasia as a result of 
the stroke.  

In November 1994, the veteran underwent a VA examination.  It 
was noted that he had been unemployed for the past three 
years, having previously worked as a coal miner for twenty 
years.  A psychiatric disability was not diagnosed.  

On VA psychiatric examination in April 2001, the examiner 
noted a review of the veteran's claims file.  He acknowledged 
the veteran's two tours in Vietnam, first, with the 198th 
helicopter detachment and then with the first cavalry.  
During both tours, the veteran served as a gunner/mechanic on 
assault helicopters and participated in multiple and numerous 
combat missions involving search and destroy, ambushes, 
patrols, missions in hot combat zones to free up trapped or 
surrounded troops.  

The examiner reported that the veteran saw a considerable 
amount of death and dying, was himself wounded, and 
participated in killing many enemy in defense of his country 
and fellow soldiers.  Also noted were the many combat 
decorations awarded to the veteran such as the Purple Hearth, 
the Bronze Star, and the Combat Crewman Badge.  The examiner 
observed the veteran's difficulty with expressive aphasia and 
short-term memory deficits, but noted that he was well able 
to outline his situation from the standpoint of symptom 
patter with respect to his war experiences.  

The veteran's current symptoms and subjective distress 
consist of his having nightmares on a monthly basis and some 
sleep disturbance.  He reported occasional intrusive thoughts 
about he war as well as survivor's guilt.  The veteran denied 
all other symptoms associated with PTSD in a very specific 
and straightforward way.  He reported that he collects and 
watches war movies about Vietnam and likes to talk about his 
war experiences whenever he has a chance.  The veteran 
attends fireworks and parades and denies any difficulties 
with his temper.  

The veteran's psychiatric history consists of one visit to 
Morgantown Veterans Center in January 2001 for counseling.  
He denied the need for psychiatric treatment.  The veteran 
has had a series of situational stressors since service that 
include his frustration and depression over his difficulty 
expressing himself after his stroke, the loss of mobility on 
his right side, his son's debilitating car accident, and his 
wife leaving him in 1994.  The veteran reported plans to 
return to his job driving a van for handicapped individuals.  

The veteran's mental status examination revealed an alert, 
oriented individual who seemed in "decent contact with the 
more routine aspects of reality."  There was no indication 
of psychosis, delusions, or hallucinations.  The examiner 
noted the veteran's expressive aphasia, short-term memory 
loss, and occasional episodes of confusion.  The veteran did 
not appear to be in acute distress.  He denied depression or 
anxiety and seemed generally content and likeable.  The 
veteran did not appear to react emotionally when discussing 
his service in Vietnam and did not have a great deal of 
difficulty talking about his specific duties there.  Memory 
and intellect were noted to be impaired by his stroke with no 
major impairments in his insight or judgment.  The Axis I 
diagnostic impression was mild vascular dementia.  The 
examiner opined that the veteran did not meet the diagnostic 
criteria for PTSD.  

VAMC medical records dated from March 2003 to December 2000 
do not show treatment for a psychiatric condition.  

In April 2003, the veteran underwent another VA psychiatric 
examination.  The examiner reviewed the veteran's claims file 
and referred back to the VA examination in April 2001 for a 
report of his military service history.  The veteran's chief 
complaint was a history of disrupted sleep since his return 
from Vietnam.  His sleep maintenance is poor and he 
experiences nightmares about the war, bimonthly with 
decreasing frequency.  He has intrusive thoughts about 
Vietnam a couple times per week that bring on feelings of 
anger and sadness.  He reported disliking talking about the 
war and his tendency to avoid loud noises due to hyperstartle 
response.  The veteran reported watching Vietnam war movies 
and described survivor guilt feelings and irritability that 
caused problems on the job and with his ex-wife.  

The examiner noted that the veteran was divorced and living 
alone in his own home.  His sole source of income is his 
coalmine pension.  The veteran last worked as a driver for a 
handicapped van about five years ago.  The veteran is active 
outside the home, but tends to stay by himself.  He has no 
friends and does not socialize when he goes out.  The veteran 
reported receiving medical treatment from the VAMC in 
Clarksburg, West Virginia but denied any current psychiatric 
treatment or history of psychiatric treatment.  The veteran 
has never taken any psychotropic medication.  

Objective findings included a euthymic mood and affect with 
normal range and that was appropriate to content.  The 
veteran denied any episodes of tearfulness or loss of 
interest in usual activities.  He noted occasional 
irritability and guilt about his war experiences, as well as, 
survivor guilt.  He reported occasional suicidal ideation but 
denied any plan or intent.  He reported a single suicide 
attempt while in the military when he learned of his wife's 
infidelity.  No manic symptoms were reported.  The veteran 
acknowledged that he is anxious and nervous but reported o 
panic attacks, hallucinations, or paranoia.  The veteran has 
a history of heavy drinking but has been sober for the past 
ten years.  Insight and judgment appeared to fair to good.  
The examiner's diagnosis was PTSD.


Legal Criteria

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Direct service connection may be established for a current 
disability when the evidence shows affirmatively that the 
disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  Direct service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service. 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).



Skin Disease Analysis

A veteran who had active service in the Republic of Vietnam 
during the Vietnam War period will be presumed to have been 
exposed to an herbicide agent during that service.  38 
U.S.C.A. § 1116.

The diseases listed in § 3.309(e), consist of the following:
Chloracne or other acneform disease 
consistent with chloracne
Hodgkin's disease
Multiple myeloma
Non-Hodgkin's lymphoma
Acute and subacute peripheral neuropathy
Porphyria cutanea tarda
Prostate cancer
Respiratory cancers (cancer of the lung, 
bronchus, larynx, or 
trachea)
Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma)

Note 1: The term "soft-tissue sarcoma" 
includes the following:

Adult fibrosarcoma
Dermatofibrosarcoma protuberans
Malignant fibrous histiocytoma
Liposarcoma
Leiomyosarcoma
Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma)
Rhabdomyosarcoma
Ectomesenchymoma
Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma)
Proliferating (systemic) 
angioendotheliomatosis
Malignant glomus tumor
Malignant hemangiopericytoma
Synovial sarcoma (malignant synovioma)
Malignant giant cell tumor of tendon 
sheath
Malignant schwannoma, including malignant 
schwannoma with rhabdomyoblastic 
differentiation (malignant Triton tumor), 
glandular and epithelioid malignant 
schwannomas
Malignant mesenchymoma
Malignant granular cell tumor
Alveolar soft part sarcoma
Epithelioid sarcoma
Clear cell sarcoma of tendons and 
aponeuroses
Extraskeletal Ewing's sarcoma
Congenital and infantile fibrosarcoma
Malignant ganglioneuroma

Note 2: For purposes of this section, the 
term acute and 
subacute peripheral neuropathy means 
transient peripheral neuropathy that 
appears within weeks or months of 
exposure to a herbicide agent and 
resolves within two years of the date of 
onset.

Service connection will be granted to a veteran with 
inservice exposure to an herbicide agent for the diseases 
listed at § 3.309(e) if the disease becomes manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory  
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6) 
(2002).

Notwithstanding the provisions of §§ 3.307, 3.309, the United 
States Court of Appeals for the Federal Circuit has held that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange. Brock v. Brown, 10 
Vet. App. 155, 160 (1997) (vacated on other grounds).

In this case, the veteran served in Vietnam and is presumed 
to have been exposed to Agent Orange.  However, he has not 
been shown to have a skin disease that is subject to 
presumptive service connection.

There is also no evidence that the current skin disease is 
otherwise related to service.  In fact, the only opinion on 
this question is to the effect that the current skin disease 
is unrelated to service.  The skin conditions noted in 
service were acute and transitory, inasmuch as those 
conditions have not been reported since service. For his 
part, the veteran has acknowledged that he did not experience 
symptoms of the current skin condition until after service.  

For these reasons the Board concludes that the weight of the 
evidence is against the grant of service connection for a 
skin disease.

PTSD Analysis

Under 38 C.F.R. § 3.304(f), service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 U.S.C.A. § 1154.

Further, if the evidence establishes that the veteran engaged 
in combat with the enemy, and the claimed stressor is related 
to combat, then in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  Among the 

In this case, the veteran was wounded while serving in a war 
zone, received the Combat Crewman Badge, the Purple Heart, 
and the Bronze Star Medal.  These denote that the veteran 
engaged in combat.  See VAOPGCPREC 12-99.  Therefore credible 
supporting evidence is not required for his combat related 
stressors.

The record documents a current diagnosis of PTSD related to 
combat stressors in service.  The Board concludes that 
because the record shows the veteran participated in combat 
and he has a diagnosis of PTSD, due to the in service 
stressors, the evidence is in favor of the grant of service 
connection.


ORDER

Entitlement to service connection for skin disease is denied.  

Entitlement to service connection for PTSD is granted.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

